                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 United States of America,                                  Crim. No. 19-203 (NEB/BRT)

                       Plaintiff,

 v.

 Shahla Marie Thompson (2),                                      ORDER

                       Defendant.


Julie E. Allyn, Esq., United States Attorney’s Office, counsel for Plaintiff.

Robert W. Owens, Jr., Owens Law, L.L.C., counsel for Defendant Thompson.


       This action came on for hearing before the Court on October 30, 2019, at the U.S.

Courthouse, 316 North Robert Street, St. Paul, MN 55101. Defendant Shahla Marie

Thompson presented various pretrial motions, and the Government presented a motion

for discovery. Based on the file and documents contained herein, along with the

memoranda and arguments of counsel, the Court makes the following Order:

       1.     Government’s Motion for Discovery Pursuant to Federal Rules of

Criminal Procedure 16(b), 12.1, 12.2, 12.3 and 26.2. The Government seeks

disclosure of documents and tangible objects, reports of examinations and tests, and a

written summary of expert testimony pursuant to Fed. R. Crim. P. 16(b). The

Government also seeks disclosure of any alibi by the Defendant pursuant to Fed. R. Crim.

P. 12.1, and all witness statements pursuant to Fed. R. Crim. P. 26.2. In addition, the

Government seeks notice (by the pretrial-motions-hearing date) pursuant to Fed. R. Crim.
P. 12.2, if Defendant intends to rely upon the defense of insanity or introduce expert

testimony relating to a mental disease or defect or any other mental condition of the

Defendant bearing on the issue of guilt. The Government also seeks notice (by the

pretrial-motions-hearing date) pursuant to Fed. R. Crim. P. 12.3, if Defendant intends to

rely upon the defense of actual or believed exercise of public authority on behalf of a law

enforcement agency or federal intelligence agency at the time of the offense. Defendant

filed no objection to the motion. Therefore, Defendant is hereby ordered to comply with

the discovery and disclosure obligations under the aforementioned rules. The

Government’s Motion for Discovery Pursuant to Federal Rules of Criminal Procedure

16(b), 12.1, 12.2, 12.3 and 26.2 (Doc. No. 37) is GRANTED. The Government must

disclose the identity of any non-rebuttal experts four weeks before trial. All non-rebuttal

expert disclosures must be made three weeks before trial. Any rebuttal experts must be

noticed along with the production of rebuttal expert disclosures no later than two weeks

before trial.

       2.       Defendant’s Motion to Strike Surplusage from Indictment. Defendant

moves to strike what it terms “surplusage” from the Indictment. Specifically, Defendant

asks the Court to strike the descriptions of the photographs in Count 1 of the Indictment

on the grounds that it is unnecessary and prejudicial to the Defendant. The Defendant

makes no further argument as to why the descriptions should be stricken. The

Government opposes the motion. The Court agrees with the Government that the

allegations at issue are relevant to the charges asserted against Defendant in the

Indictment. Therefore, Defendant’s Motion to Strike Surplusage from Indictment (Doc.

                                             2
No. 41) is DENIED WITHOUT PREJUDICE. This Order does not preclude Defendant

from filing motions in limine relating to the exclusion of evidence that relates to the

allegations made against Defendant.

       3.     Defendant’s Motion for Discovery and Inspection. Defendant requests

an order requiring the Government to produce all Rule 16 materials, all statements made

by Defendant that are within the Government’s possession, the substance of any oral

statement that the Government intends to offer at trial made by Defendant, as well as a

copy of Defendant’s prior criminal record. Defendant also requests permission to inspect

all material evidence and all reports of examinations and scientific tests within the

Government’s possession. In addition, Defendant seeks to know the existence of any

electronic surveillance of Defendant, any co-Defendants, or any co-conspirators. The

Government represents that it has complied with all of its discovery obligations under the

Rules and that it will continue to comply. Defendant’s Motion for Discovery and

Inspection (Doc. No. 42) is GRANTED to the extent that it conforms to Fed. R. Crim. P.

12, 16, and 26.2 and is not already moot.

       4.     Defendant’s Motion for Discovery and Inspection of Products and

Records of Electronic Surveillance. Defendant originally filed a motion seeking

disclosure and certification of the electronic surveillance, including either wiretapping

and interceptions of telephone conversations, or any form of surveillance by radio

transmissions or receptions, or any other form of electronic surveillance or detection used

by the Government in its investigation of the Defendant. Defendant also sought

disclosure of all matters pertaining thereto. The Government asserts that there was no

                                              3
electronic surveillance in this case. At the hearing, Defendant’s counsel confirmed that

based on the Government’s representation, he withdraws this motion. Accordingly,

Defendant’s Motion for Discovery and Inspection of Products and Records of Electronic

Surveillance (Doc. No. 43) is WITHDRAWN.

       5.     Defendant’s Pretrial Motion for Disclosure of 404 Evidence. Defendant

moves for immediate disclosure of any “bad act” or “similar course of conduct” evidence

that the Government intends to offer at trial pursuant to Fed. R. Evid. 404. The

Government represents that it will fully comply with Rule 404, however objects to

immediate disclosure. At the hearing, the Government represented that it was agreeable

to disclosure three weeks prior to trial. Defendant’s Motion for Disclosure of 404

Evidence (Doc. No. 44) is GRANTED to the extent that the Government must disclose

Rule 404 evidence no later than three weeks prior to trial.

       6.     Defendant’s Motion for Early Disclosure of Jencks Act Material.

Defendant moves for an order requiring the Government’s early compliance with the

Jencks Act, 18 U.S.C. § 3500, specifically requesting disclosure of Jencks Act material at

least two weeks before trial. The Government objects to this motion on the grounds that

this Circuit has repeatedly held that the government may not be required to make pretrial

disclosure of Jencks material. United States v. Sturdivant, 513 F.3d 795, 803 (8th Cir.

2008); see also United States v. White, 750 F.2d 726, 728–29 (8th Cir. 1984). Because

the Jencks Act plainly provides that “no statement or report in the possession of the

United States which was made by a Government witness or prospective Government

witness (other than the defendant) shall be the subject of subpoena, discovery, or

                                             4
inspection until said witness has testified on direct examination in the trial of the case,”

Defendant’s Motion for Early Disclosure of Jencks Material (Doc. No. 45) is DENIED.

Nothing in this Order, however, precludes the Government from voluntarily disclosing

Jenks Act material before trial as is customarily done in this District.

       7.     Defendant’s Motion for Early Disclosure of Giglio Material. Defendant

moves, pursuant to Giglio v. United States, 405 U.S. 150 (1972), and Brady v. Maryland,

373 U.S. 83 (1963), for an order compelling the Government to disclose evidence that

detracts from the credibility or probative value of testimony or evidence used by the

prosecution, and identification of each occasion on which a prospective government

witness testified before any court, grand jury or tribunal, or has narrated any statement or

provided information concerning this case. The Government states that it will comply

fully with its obligations under Brady and Giglio, but objects to disclosure outside the

obligations under Brady, Giglio, the Jencks Act, and Rule 16. Defendant’s Motion for

Early Disclosure of Giglio Material (Doc. No. 46) is GRANTED to the extent required

by Brady and Giglio. To the extent that the motion seeks early disclosure of Jencks Act

material, the motion is DENIED, but nothing precludes the Government from making

Jencks Act material available to Defendant prior to trial as is customarily done in this

District.

       8.     Defendant’s Motion to Compel Attorney for the Government to

Disclose Evidence Favorable to the Defendant. Defendant moves, pursuant to Brady v.

Maryland, 373 U.S. 83 (1963), and its progeny, for an order compelling the Government

to disclose all evidence favorable to him. The Government states that it will comply fully

                                              5
with its obligations under Brady and Giglio, but objects to disclosure outside the

obligations under Brady, Giglio, the Jencks Act, and Rule 16. Defendant’s Motion to

Compel Attorney for the Government to Disclose Evidence Favorable to the Defendant

(Doc. No. 47) is GRANTED to the extent required by Brady and Giglio. To the extent

that the motion seeks early disclosure of Jencks Act material, the motion is DENIED, but

nothing precludes the Government from making Jencks Act material available to

Defendant prior to trial as is customarily done in this District.

       9.     Defendant’s Motion for Government to Provide Grand Jury Testimony

of Any Witness Who Will Testify at Suppression Hearing. Defendant sought the

Grand Jury testimony of any witness who would testify at the suppression hearing. The

Government represents that the suppression hearing witness did not testify before the

Grand Jury. Accordingly, Defendant’s Motion for Government to Provide Grand Jury

Testimony of Any Witness Who Will Testify at Suppression Hearing (Doc. No. 48) is

DENIED AS MOOT.

       10.    Defendant’s Motion for Disclosure of Expert Witness Testimony.

Defendant seeks an order requiring the Government to disclose a written summary of any

expert testimony the Government intends to use at trial. The Government represents that

it is fully aware of its obligations under the Rules and that it intends to comply with them.

Defendant’s Motion for Disclosure of Expert Witness Testimony (Doc. No. 49) is

GRANTED IN PART to the extent that it conforms to the scope of Rule 16. The

Government must disclose the identity of any non-rebuttal experts four weeks before

trial. All non-rebuttal expert disclosures must be made three weeks before trial. Any

                                              6
rebuttal experts must be noticed along with the production of rebuttal expert disclosures

no later than two weeks before trial.

       11.    Defendant’s Motion for Government’s Agents to Retain Rough Notes.

Defendant moves for an order requiring law enforcement agents, including any

confidential reliable informants, to retain and preserve all rough notes taken as part of

their investigation into this case. The Government does not object to the motion and

represents that it has instructed its agents to retain their rough notes until this case is

concluded. Defendant’s Motion for Government’s Agents to Retain Rough Notes (Doc.

No. 50) is GRANTED. However, disclosure of rough notes is not required by this Order.

       12.    Defendant’s Motion to Exclude Evidence of Other Crimes. Defendant

moves the Court for an Order excluding all evidence of other alleged criminal or

wrongful acts by Defendant from trial that the Government intends to offer. The

Government opposes the motion. Defendant’s motion is boilerplate and offers no

particularity as to what specific evidence Defendant seeks to exclude or explanation for

why the evidence is not relevant. Furthermore, this motion is better raised as a motion in

limine before trial. Accordingly, Defendant’s Motion to Exclude Evidence of Other

Crimes (Doc. No. 52) is DENIED WITHOUT PREJUDICE.

       13.    Defendant’s Motion for Participation by Counsel in Voir Dire.

Defendant requests that his counsel be allowed to participate in jury voir dire. Jury voir

dire is an aspect of trial procedure and management that is entirely within the discretion

of the trial court. Defendant’s Motion for Participation by Counsel in Voir Dire (Doc.



                                                7
No. 53) is DENIED WITHOUT PREJUDICE. Defendant is not hereby precluded from

making his motion directly to the trial court.

       14.    Defendant’s Motion to Sever Counts. Defendant moves for severance of

counts on the grounds that (1) the Defendant may wish to testify on her own behalf on

one of the counts, but not the other; (2) evidence that would be inadmissible were the

counts tried separately may be admitted and considered by the jury to the prejudice of

Defendant; (3) the jury will have insurmountable difficulty distinguishing evidence

presented on one count from evidence presented on the other count; and (4) Defendant

will obtain a fair and more impartial trial if she is tried separately. The Government

asserts that severance of the counts is improper. After the deadline for filing motions had

passed, Defendant filed a brief in support of her severance motion. (Doc. No. 90.) The

Court requests a post-hearing response from the Government. The Government shall file

its response on or before December 4, 2019. The Court will take Defendant’s Motion to

Sever Counts (Doc. No. 54) under advisement on December 4, 2019, and will issue a

Report and Recommendation to the District Court.

       15.    Defendant’s Motion to Sever Defendants. Defendant filed a motion

seeking an order severing her trial from that of her co-Defendant. The Defendant’s co-

Defendant has since filed a letter withdrawing all motions in this case (Doc. No. 79), and

had a plea hearing on October 29, 2019 (Doc. No. 91). At the hearing, Defendant’s

counsel agreed that this motion is now moot. Therefore, Defendant’s Motion to Sever

Defendants (Doc. No. 55), is DENIED AS MOOT. This Court will not issue a Report

and Recommendation to the District Court on this motion.

                                                 8
       16.    Defendant’s Motion for Release on Bond. Defendant originally filed a

motion seeking reconsideration of her pretrial detention and release pending trial to a

halfway house. Prior to the hearing, Defendant’s counsel represented that he would be

withdrawing this motion, and at the hearing Defendant’s counsel confirmed that he would

like to withdraw this motion without prejudice. Accordingly, Defendant’s Motion for

Release on Bond (Doc. No. 58) is WITHDRAWN without prejudice to refiling if

necessary.

       17.    Defendant’s Second Motion to Suppress Evidence Obtained as a Result

of Search and Seizure. Defendant seeks an order suppressing any physical evidence

obtained as a result of the search and seizure of two cell phones on May 21, 2018, on the

grounds that “[t]he search and seizure was conducted without warrant, without probable

cause, lacking in any exigent circumstances using coercive tactics while the defendant

was in de facto custody.” (Doc. No. 74.) Because of the late filing of this motion, the

Government has not filed a response. The Court requests post-hearing briefing on the

issue. Defendant shall file her post-hearing brief no later than November 20, 2019, and

the Government shall file its response by December 4, 2019. The Court will take

Defendant’s Second Motion to Suppress Evidence Obtained as a Result of Search and

Seizure (Doc. No. 74) under advisement on December 4, 2019, and issue a Report and

Recommendation to the District Court.

       18.    The voir dire, jury instructions, and trial related motions due date, along

with the trial date, are to be determined by U.S. District Judge Nancy E. Brasel.



                                             9
Date: October 31, 2019
                              s/ Becky R. Thorson
                              BECKY R. THORSON
                              United States Magistrate Judge




                         10
